UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 14-4104


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

GLENN WILLIAMS,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (5:07-cr-00263-FL-1)


Submitted:   August 7, 2014                 Decided:   August 18, 2014


Before NIEMEYER, SHEDD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   Thomas G. Walker, United States Attorney, Jennifer
P. May-Parker, Yvonne V. Watford-McKinney, Assistant United
States Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Glenn Williams appeals the twenty-four month statutory

maximum sentence imposed by the district court upon revocation

of his term of supervised release.                On appeal, Williams contends

that   the    district    court’s   sentence        was   plainly      unreasonable.

Finding no error, we affirm.

              The district court has broad discretion to impose a

sentence      after   revoking      a     defendant’s         supervised    release.

United States v. Webb, 738 F.3d 638, 640 (4th Cir. 2013).                        Thus,

we assume “a deferential appellate posture concerning issues of

fact and the exercise of [that] discretion.”                        United States v.

Crudup, 461 F.3d 433, 439 (4th Cir. 2006) (internal quotation

marks omitted).

              We   must   “first        decide     whether      the     sentence     is

unreasonable.”        Crudup, 461 F.3d at 438.                  In doing so, “we

follow generally the procedural and substantive considerations”

employed in reviewing original sentences.                     Id.     A sentence is

procedurally reasonable if the district court has considered the

advisory policy statements contained in Chapter 7 of the U.S.

Sentencing     Guidelines    Manual      and     the    applicable     18   U.S.C.   §

3553(a)      (2012)   factors,   id.      at     439,   and    has    provided     some

explanation for the sentence chosen, United States v. Thompson,

595 F.3d 544, 547 (4th Cir. 2010).                 A sentence is substantively

reasonable if the court states a proper basis for concluding

                                          2
that the defendant should receive the sentence imposed, up to

the statutory maximum.                 Crudup, 461 F.3d at 440.                    Only if we

find a sentence to be procedurally or substantively unreasonable

will we consider whether the sentence is “plainly” unreasonable.

Id. at 439.

               Applying         our    deferential          standard        of     review,    we

conclude that Williams’ sentence was not unreasonable, much less

plainly so.          The district court has “broad discretion to . . .

impose    a    term       of   imprisonment         up    to   the   statutory       maximum.”

Crudup,       461    F.3d      at    439    (internal      quotation        marks    omitted).

Given the facts of this case, we conclude that the district

court    did        not    abuse      its    broad       discretion        in    imposing    the

statutory       maximum         of    twenty-four         months’         imprisonment       upon

revocation of Williams’ term of supervised release.

               Accordingly, we affirm the district court’s judgment.

We   dispense        with      oral    argument      because        the    facts    and   legal

contentions         are    adequately        presented         in   the    materials      before

this court and argument would not aid the decisional process.



                                                                                      AFFIRMED




                                                3